         Case 4:19-cv-04975-PJH Document 74 Filed 09/12/19 Page 1 of 2



 1
     JOSEPH H. HUNT
 2   Assistant Attorney General
     DAVID L. ANDERSON
 3   United States Attorney
     ALEXANDER K. HAAS, SBN 220932
 4   Director
     ERIC J. SOSKIN
 5   Senior Trial Counsel
     KERI L. BERMAN
 6   Trial Attorney
 7   KUNTAL V. CHOLERA
     Trial Attorney
 8   JOSHUA M. KOLSKY, DC Bar No. 993430
     Trial Attorney
 9   United States Department of Justice
     Civil Division, Federal Programs Branch
10   1100 L Street, NW
     Washington, D.C. 20005
11   (202) 305-7664
     joshua.kolsky@usdoj.gov
12
     Counsel for Defendants
13
14                            IN THE UNITED STATES DISTRICT COURT
15                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17   STATE OF CALIFORNIA, et al.,
                                                                   No. 19-cv-4975-PJH
18                           Plaintiffs,
                                                         [PROPOSED] ORDER EXTENDING
19              v.                                      PAGE LIMITATION APPLICABLE TO
                                                          DEFENDANTS’ OPPOSITION TO
20                                                         MOTION FOR PRELIMINARY
     U.S. DEPARTMENT OF HOMELAND                                 INJUNCTION
21   SECURITY, et al.,
22                           Defendants.
23
            The Court, having considered the parties’ Stipulation Re Extension of Page Limitation
24
     Applicable to Defendants’ Opposition to Motion for Preliminary Injunction, hereby ORDERS as
25
     follows:
26
            Defendants may file an opposition to Plaintiffs’ Motion for Preliminary Injunction of up to
27
     35 pages in length.
28
                                                    -1-
                                              PROPOSED ORDER
                                              No. 19-cv-4975-PJH
        Case 4:19-cv-04975-PJH Document 74 Filed 09/12/19 Page 2 of 2

                                                         S DISTRICT
                                                       TE           C
                                                     TA




                                                                        O
                                                 S




                                                                         U
                                                ED




                                                                          RT
                                                                  ERED




                                            UNIT
                                                            O ORD
 1                                                   IT IS S
           IT IS SO ORDERED.




                                                                            R NIA
                                                                  amilton
 2   Dated: September 12, 2019                            hyllis J.
                                                                    H




                                            NO
                                  _______________________________
                                                  Judge P




                                                                            FO
                                             RT




                                                                         LI
                                  The HonorableE R Phyllis J. Hamilton




                                                H




                                                                        A
 3                                                 N                    C
                                                                      F
                                                     D IS T IC T O
                                  United States District      R Judge

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                            -2-
27                                    PROPOSED ORDER
                                      No. 19-cv-4975-PJH
28
